Citation Nr: 0403654	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-04 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran reported active duty from April 1971 to April 
1973, and service in Vietnam from October 1971 to August 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for PTSD and assigned a 30 percent disability rating from 
August 1, 2002.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
specifically provides that the duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain, and that whenever the 
Secretary, after making such reasonable efforts, is unable to 
obtain all of the relevant records sought, the Secretary 
shall notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  

Further, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In a statement dated in June 2003, the veteran reported 10 
days of inpatient treatment at the VA medical center in 
Fayetteville, North Carolina, for treatment of PTSD.  He 
enclosed his medical record discharge instructions, which 
indicate that the veteran was admitted to the medical center 
on June 17, 2003, and discharged on June 26, 2003.  The RO 
should make an attempt to obtain and associate with the 
claims file all records of treatment from the VA medical 
center in Fayetteville, North Carolina, from June 2003.  

The Veterans Claims Assistance Act (VCAA), Pub L 106-475 
(Nov. 9, 2000), 114 Stat. 2096, requires VA to advise a 
claimant of the evidence needed to substantiate claims, of 
what evidence the claimant is responsible for obtaining, and 
of what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has recently announced that VA is 
also required to inform claimants that they should submit 
evidence in their possession.  Peligrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004); see 38 C.F.R. § 3.159(b) 
(2003).  The majority in Pelegrini also found that a claimant 
was entitled to VCAA notice prior to to initial adjudication 
of the claim, but declined to specify a remedy were adequate 
notice was not provided prior to initial RO adjudication.  
Pelegrini v. Principi, slip op. 8-9.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, and to ensure 
full compliance with due process notice requirements, the 
case is hereby REMANDED to the RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA are completed as to 
the issue of the veteran's entitlement to 
an initial disability rating in excess of 
30 percent for PTSD.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD-the 
records of which have not already been 
obtained.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
In particular, the RO should attempt to 
obtain the records of the veteran's June 
2003 hospitalization at the VA medical 
center in Fayetteville, North Carolina.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issue on appeal.  If the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

No action is required of the veteran until he receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

